Name: 1999/385/EC, ECSC, Euratom: Council Decision of 31 May 1999 adopting the Council's Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 1999-06-12

 Avis juridique important|31999D03851999/385/EC, ECSC, Euratom: Council Decision of 31 May 1999 adopting the Council's Rules of Procedure Official Journal L 147 , 12/06/1999 P. 0013 - 0022COUNCIL DECISIONof 31 May 1999adopting the Council's Rules of Procedure(1999/385/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207(3), first subparagraph,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30(3) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(3) thereof,HAS DECIDED AS FOLLOWS:Sole ArticleThe Rules of Procedure of the Council of 6 December 1993 (93/662/EC), as amended on 6 February 1995 and 7 December 1998, shall be replaced by the following, which shall enter into force on 1 june 1999."RULES OF PROCEDURE OF THE COUNCILArticle 1Notice and venue of meetings1. The Council shall meet when convened by its President on his own initiative or at the request of one of its members or of the Commission.2. The President shall make known the dates which he envisages for meetings of the Council during his period of office as President, seven months before the beginning thereof.3. The Council shall have its seat in Brussels. During the months of April, June and October, the Council shall hold its meetings in Luxembourg.In exceptional circumstances and for duly substantiated reasons, the Council or the Permanent Representatives Committee (Coreper), acting unanimously, may decide that a Council meeting will be held elsewhere.Article 2Agenda1. The President shall draw up the provisional agenda for each meeting. The agenda shall be sent to the other members of the Council and to the Commission at least 14 days before the beginning of the meeting.2. The provisional agenda shall contain the items in respect of which a request for inclusion on the agenda, together with any documents relating thereto, has been received by the General Secretariat from a member of the Council or from the Commission at least 16 days before the beginning of that meeting.The provisional agenda shall also indicate the items on which the Presidency, a member of the Council or the Commission may request a vote.3. Items relating to the adoption of an act or a common position on a legislative proposal or a proposal for a measure to be adopted under Title VI of the EU Treaty shall not be placed on the provisional agenda for a decision until the six-week period provided for in point 3 of the Protocol on the role of national parliaments in the European Union has elapsed.The Council may unanimously derogate from the six-week period where the entry of an item is subject to the exception on grounds of urgency provided for in point 3 of that Protocol.4. Only items in respect of which the documents have been sent to the members of the Council and to the Commission at the latest by the date on which the provisional agenda is sent may be placed on that agenda.5. The General Secretariat shall transmit to the members of the Council and to the Commission requests for the inclusion of items in the agenda, documents and indications concerning voting relating thereto in respect of which the time limits specified above were not respected.6. The agenda shall be adopted by the Council at the beginning of each meeting. The inclusion in the agenda of an item other than those appearing on the provisional agenda shall require unanimity in the Council. Items entered in this way may be put to the vote.7. The provisional agenda shall be divided into Part A and Part B. Items for which approval of the Council is possible without discussion shall be included in Part A, but this does not exclude the possibility of any member of the Council or of the Commission expressing an opinion at the time of the approval of these items and having statements included in the minutes.8. However, an "A" item shall be withdrawn from the agenda, unless the Council decides otherwise, if a position on an "A" item might lead to further discussion thereof or if a member of the Council or the Commission so requests.9. Any request for the inclusion of an "other business" item shall, in principle, be accompanied by an explanatory document.Article 3Representation of a Council member unable to attendSubject to the provisions of Article 9 on the delegation of voting rights, a member of the Council who is prevented from attending a meeting may arrange to be represented.Article 4Meetings and public debates1. Meetings of the Council shall not be public except in the cases referred to in paragraph 2.2. The Council shall hold policy debates on the six-monthly work programme submitted by the Presidency and, if appropriate, on the Commission's annual work programme. These debates shall be the subject of public transmission by audiovisual means.The Council or Coreper may decide unanimously and on a case-by-case basis that other Council debates are to be the subject of public transmission by audiovisual means, in particular where they concern an important issue affecting the interests of the Union or an important new legislative proposal. To that end, it shall be for the Presidency, any member of the Council, or the Commission to propose issues or specific subjects for such a debate.3. The Commission shall be invited to take part in meetings of the Council. The same applies to the European Central Bank in cases where it exercises its right of initiative. The Council may, however, decide to deliberate without the presence of the Commission or of the European Central Bank.4. The members of the Council and of the Commission may be accompanied by officials who assist them. The number of such officials may be laid down by the Council.The names and functions of such officials shall be notified in advance to the Secretary-General or the Deputy Secretary-General.5. Admission to meetings of the Council shall be subject to the production of a pass.Article 5Professional secrecy and production of documents in legal proceedings1. Without prejudice to Article 7 and other applicable provisions, the deliberations of the Council shall be covered by the obligation of professional secrecy, except insofar as the Council decides otherwise.2. The Council or Coreper may authorise the production for use in legal proceedings of a copy of or an extract from Council documents which have not been released to the public pursuant to these Rules or the Council's rules on public access to its documents.Article 6Cases where the Council acts in its legislative capacityThe Council acts in its legislative capacity within the meaning of the second subparagraph of Article 207(3)of the EC Treaty when it adopts rules which are legally binding in or for the Member States, by means of regulations, directives, framework decisions or decisions, on the basis of the relevant provisions of the Treaties, with the exception of discussions leading to the adoption of internal measures, administrative or budgetary acts, acts concerning inter-institutional or international relations or non-binding acts (such as conclusions, recommendations or resolutions).Article 7Making deliberations public1. Where the Council acts in its legislative capacity within the meaning of Article 6, the results of votes and explanations of votes by Council members, as well as the statements in the Council minutes and the items in those minutes relating to the adoption of legislative acts, shall be made public.The results of votes and explanations of votes shall also be made public when the Council adopts a common position pursuant to Article 251 or 252 of the EC Treaty. The same rule shall apply for votes and explanations of votes by members of the Council or their representatives on the Conciliation Committee set up by Article 251 of the EC Treaty.2. The results of votes and explanations of votes shall also be made public when the Council establishes a convention on the basis of Title VI of the EU Treaty. The statements entered in the Council minutes and the items in those minutes relating to adoption of such conventions shall be made public by decision of the Council or Coreper, taken at the request of one of their members.3. The results of votes shall be made public:(a) when the Council acts pursuant to Title V of the EU Treaty, by a unanimous Council or Coreper Decision taken at the request of one of their members;(b) when the Council adopts a common position within the meaning of Title VI of the EU Treaty, by a unanimous Council or Coreper Decision taken at the request of one of their members;(c) in other cases, by Council or Coreper Decision taken at the request of one of their members.When the result of a vote in the Council is made public in accordance with subparagraphs (a), (b) and (c), the explanations of votes made when the vote was taken shall also be made public at the request of the Council members concerned, with due regard for these Rules of Procedure, legal certainty and the interests of the Council.Statements entered in the Council minutes and items in those minutes relating to the adoption of the acts referred to in subparagraphs (a), (b) and (c) shall be made public by Council or Coreper Decision taken at the request of one of their members.4. Votes shall not be made public in the case of discussions leading to indicative votes or the adoption of preparatory acts.Article 8Public access to Council documentsThe detailed arrangements for public access to Council documents shall be adopted by the Council.Article 9Voting arrangements and quorum1. The Council shall vote on the initiative of its President.The President shall, furthermore, be required to open a voting procedure on the initiative of a member of the Council or of the Commission, provided that a majority of the Council's members so decides.2. The members of the Council shall vote in the order of the Member States laid down in Article 203 of the EC Treaty and in the corresponding Articles of the other two Community Treaties, beginning with the member who, according to that order, follows the member holding the office of President.3. Where a vote is taken, any member of the Council may also act on behalf of not more than one other member.4. The presence of a majority of the members of the Council who are, under the Treaties, entitled to vote is required to enable the Council to vote.Article 10Written procedure1. Acts of the Council on an urgent matter may be adopted by a written vote where the Council or Coreper unanimously decides to use that procedure. In special circumstances, the President may also propose the use of that procedure; in such a case, written votes may be used where all members of the Council agree to that procedure.2. Agreement by the Commission to the use of the written procedure shall be required where the written vote is on a matter which the Commission has brought before the Council.3. A summary of acts adopted by the written procedure shall be drawn up every month.4. On the initiative of the Presidency, the Council may also act for the purpose of implementing the common foreign and security policy by means of the simplified written procedure (COREU). In that case the proposal shall be deemed to be adopted at the end of the period laid down by the Presidency depending on the urgency of the matter, except where a member of the Council objects.5. On the initiative of the Presidency, the Council may also act for the purpose of deciding to consult other institutions or bodies by means of a streamlined written procedure wherever such consultation is required by Community law. In that case the decision to consult shall be deemed to be adopted at the end of the period laid down by the Presidency depending on the urgency of the matter, except where a member of the Council objects.6. The General Secretariat shall establish that the written procedures have been completed.Article 11Minutes1. Minutes of each meeting shall be drawn up and, when approved, shall be signed by the President-in-Office at the time of such approval and by the Secretary-General or the Deputy Secretary-General.The minutes shall as a general rule indicate in respect of each item on the agenda:- the documents submitted to the Council,- the decisions taken or the conclusions reached by the Council,- the statements made by the Council and those whose entry has been requested by a member of the Council or the Commission.2. The draft minutes shall be drawn up by the General Secretariat within fifteen days and submitted to the Council or to Coreper for approval.3. Prior to such approval any member of the Council, or the Commission, may request that more details be inserted in the minutes regarding any item on the agenda. These requests may be made in Coreper.Article 12Deliberations and decisions on the basis of documents and drafts drawn up in the languages provided for by the language rules in force1. Except as otherwise decided unanimously by the Council on grounds of urgency, the Council shall deliberate and take decisions only on the basis of documents and drafts drawn up in the languages specified in the rules in force governing languages.2. Any member of the Council may oppose discussion if the texts of any proposed amendments are not drawn up in such of the languages referred to in paragraph l as he or she may specify.Article 13Signing of actsThe text of the acts adopted by the Council and that of the acts adopted jointly by the European Parliament and the Council shall be signed by the President-in-Office at the time of their adoption and by the Secretary-General or the Deputy Secretary-General. The Secretary-General and the Deputy Secretary-General may delegate their signatures to Directors-General of the General Secretariat.Article 14Absence of entitlement to voteFor the purposes of application of these Rules of Procedure, due account will be taken, in accordance with Annex I of cases in which, under the Treaties, one or more members of the Council are not entitled to vote.Article 15Publication of acts in the Official Journal1. The following shall be published in the Official Journal by the Secretary-General or the Deputy Secretary-General:(a) the acts referred to in Article 254(l) and (2) of the EC Treaty;(b) the acts referred to in the first paragraph of Article 163 of the Euratom Treaty;(c) the common positions adopted by the Council in accordance with the procedures referred to in Articles 251 and 252 of the EC Treaty, and the reasons underlying those common positions;(d) the framework decisions and decisions referred to in Article 34(2) of the EU Treaty;(e) the conventions established by the Council in accordance with Article 34(2) of the EU Treaty.Reference shall be made in the Official Journal to the entry into force of such conventions;(f) the conventions signed between Member States on the basis of Article 293 of the EC Treaty.Reference shall be made in the Official Journal to the entry into force of such conventions;(g) international agreements concluded by the Community or in accordance with Article 24 of the EU Treaty.Reference shall be made in the Official Journal to the entry into force of such agreements.2. Unless the Council or Coreper decides otherwise, the following shall be published in the Official Journal by the Secretary-General or the Deputy Secretary-General:(a) initiatives presented to the Council by a Member State pursuant to Article 67(1) of the EC Treaty;(b) initiatives presented to the Council by a Member State pursuant to Article 34(2) of the EU Treaty;(c) the common positions referred to in Article 34(2) of the EU Treaty;(d) directives other than those referred to in Article 254(1) and (2) of the EC Treaty, decisions other than those referred to in Article 254(1) of the EC Treaty and recommendations.3. The Council or Coreper shall decide unanimously, on a case-by-case basis, whether there should be publication in the Official Journal by the Secretary-General or the Deputy Secretary-General of the common strategies, the joint actions and the common positions referred to in Article 12 of the EU Treaty.4. The Council or Coreper shall decide, on a case-by-case basis and taking account of possible publication of the basic act, whether the following should be published in the Official Journal by the Secretary-General or the Deputy Secretary-General:(a) the measures implementing the joint actions referred to in Article 12 of the EU Treaty;(b) the joint actions, the common positions or any other decision adopted on the basis of a common strategy, as provided for in the first indent of Article 23(2) of the EU Treaty;(c) any measures implementing the decisions referred to in Article 34(2) of the EU Treaty and any measures implementing conventions drawn up by the Council in accordance with Article 34(2) of the EU Treaty.5. Where an agreement concluded between the Communities and one or more States or international organisations sets up a body vested with powers of decision, the Council shall decide, when such an agreement is concluded, whether decisions to be taken by that body should be published in the Official Journal.Article 16Notification of acts1. Directives other than those referred to in Article 254(1) and (2) of the EC Treaty and decisions other than those referred to in Article 254(1) of the EC Treaty shall be notified to their addressees by the Secretary-General, the Deputy Secretary-General or a Director-General acting on their behalf.2. When they are not published in the Official Journal, the following acts shall be notified to their addressees by the Secretary-General, the Deputy Secretary-General or a Director-General acting on their behalf:(a) recommendations;(b) the common strategies, joint actions and common positions referred to in Article 12 of the EU Treaty;(c) the common positions referred to in Article 34(2) of the EU Treaty;(d) measures implementing the acts adopted on the basis of Articles 12 and 34 of the EU Treaty.3. The Secretary-General, the Deputy Secretary-General or a Director-General acting on their behalf shall send to the Governments of the Member States and to the Commission authentic copies of Council Directives other than those referred to in Article 254(1) and (2) of the EC Treaty and Council Decisions and recommendations.Article 17 (1)Coreper, committees and working parties1. Coreper shall be responsible for preparing the work of the Council and for carrying out the tasks assigned to it by the Council. All items on the agenda for a Council meeting shall be examined in advance by Coreper unless the Council decides otherwise. Coreper shall endeavour to reach agreement at its level to be submitted to the Council for adoption. It shall ensure adequate presentation of the dossiers to the Council. In the event of an emergency, the Council, acting unanimously, may decide to settle the matter without prior examination.2. Committees or working parties may be set up by, or with the approval of, Coreper with a view to carrying out certain preparatory work or studies defined in advance.3. Coreper shall be chaired, depending on the items on the agenda, by the Permanent Representative or the Deputy Permanent Representative of the Member State which holds the Presidency of the Council. Unless the Council decides otherwise, the various committees provided for in the Treaties shall also be chaired by a delegate of that Member State. The same shall apply to the committees and working parties referred to in paragraph 2, unless Coreper decides otherwise. For the preparation of meetings of Council compositions meeting once every six months and held during the first half of this period, the meetings of committees other than Coreper and those of working parties held during the preceding six months may be chaired by a delegate of the Member State whose turn it is to chair the said Council meetings.4. Coreper may adopt the following procedural decisions, provided that the items relating thereto have been included on its provisional agenda at least three working days before the meeting. Unanimity on the part of Coreper shall be required for any derogation from that period:(a) decision to hold a Council meeting in a place other than Brussels or Luxembourg (second subparagraph of Article 1(3));(b) decision that certain Council debates may be transmitted to the public (second subparagraph of Article 4(2));(c) authorisation to produce a copy of or an extract from a Council document for use in legal proceedings (Article 5(2));(d) decision to make the results of votes public in the cases laid down in Article 7(2) and (3);(e) decision to use the written procedure (Article 10(1));(f) approval or amendment of Council minutes (Article 11(2) and (3));(g) decision to publish a text or an act in the Official Journal (Article 15(2), (3) and (4));(h) decision to consult an institution or body;(i) decision setting or extending a time-limit for consultation of an institution or body;(j) approval of the wording of a letter to be sent to an institution or body.Article 18 (2)Reports from committees and working partiesNotwithstanding the other provisions of these Rules of Procedure, the Presidency shall organise the meetings of the various committees and working parties so that their reports are available before the Coreper meetings at which they are to be examined.Article 19Quality of draftingIn order to assist the Council in its task of ensuring the drafting quality of the legislative acts which it adopts, the Legal Service shall be responsible for checking the drafting quality of proposals and draft acts at the appropriate stage, as well as for bringing drafting suggestions to the attention of the Council and its bodies, pursuant to the Interinstitutional Agreement of 22 December 1998.Article 20The General Secretariat1. The Council shall be assisted by a General Secretariat, under the responsibility of a Secretary-General, High Representative for the common foreign and security policy, who shall be. assisted by a Deputy Secretary-General responsible for the running of the General Secretariat. The Secretary-General and the Deputy Secretary-General shall be appointed by the Council acting unanimously.2. The Council shall decide on the organisation of the General Secretariat.Under its authority the Secretary-General and the Deputy Secretary-General shall take all the measures necessary to ensure the smooth running of the General Secretariat.3. The Secretary-General or the Deputy Secretary-General shall submit to the Council the draft estimate of the expenditure of the Council in sufficient time to ensure that the time limits laid down by the financial provisions are met.4. In accordance with the provisions of the Financial Regulation referred to in Article 279 of the EC Treaty and in the corresponding articles of the other two Community Treaties, the Secretary-General or the Deputy Secretary-General shall administer the appropriations entered in Section II - Council - of the budget.Article 21SecurityThe rules on security shall be adopted by the Council.Article 22Duties as depositary of agreements and conventionsIn the event of the Secretary-General of the Council being designated as depositary of an agreement concluded in accordance with Article 24 of the EU Treaty or concluded by the Community and one or more States or international organisations, of a convention concluded between Member States or of a convention established pursuant to Article 34 of the EU Treaty, the acts of ratification, acceptance or approval of those agreements or conventions shall be deposited at the address of the Council.In such instances the Secretary-General shall perform the duties of a depositary and shall also ensure that the dates of entry into force of such agreements or conventions are published in the Official Journal.Article 23Representation before the European ParliamentSubject to special procedures, the Council may be represented by the Presidency or by any other of its members before the European Parliament or its committees. The Council may also be represented before those committees by its Secretary-General, its Deputy Secretary-General or by senior officials of the General Secretariat acting on instructions from the Presidency.The Council may also present its views to the European Parliament by means of a written statement.Article 24Provisions concerning the form of actsThe provisions concerning the form of acts are set out in Annex II.Article 25Correspondence addressed to the CouncilCorrespondence to the Council shall be sent to the President at the following address of the Council: Council of the European Union Rue de la Loi/Wetstraat, 175 B - 1048 Brussels(1) These provisions are without prejudice to the role of the Economic and Financial Committee as resulting from Article 114 of the EC Treaty and existing Council Decisions relating to it (OJ L 358, 31.12.1998, p. 109, and OJ L 5, 1.1.1999,p. 71).(2) These provisions are without prejudice to the role of the Economic and Financial Committee as resulting from Article 114 of the EC Treaty and existing Council Decisions relating to it (OJ L 358, 31.12.1998, p. 109, and OJ L 5, 1.1.1999, p. 71).ANNEX I1. In application of the following provisions of these Rules of Procedure and for decisions in respect of which, under the Treaties, members of the Council or of Coreper are not entitled to vote, account is not to be taken of votes by such members:(a) Article 1(3), second subparagraph (holding of a meeting in a place other than Brussels or Luxembourg);(b) Article 2(6) (inclusion on the agenda of an item other than those appearing on the provisional agenda);(c) Article 2(8) (maintaining as a "B" item on the agenda an "A" item which would otherwise have had to be withdrawn from the agenda);(d) Article 4(3), as regards the presence of the European Central Bank only (deliberation without the presence of the European Central Bank);(e) Article 7(2) and (3), first subparagraph, points (b) and (c), second and third subparagraphs (making public the statements in the Council minutes and items in those minutes relating to the adoption of conventions established on the basis of Title VI of the EU Treaty; making public the results of votes, explanations of votes, statements in the Council minutes and items in those minutes relating to the adoption of a common position under Title VI of the EU Treaty; making public the results of votes, explanations of votes, statements in the Council minutes and items in those minutes relating to cases other than those referred to in paragraph 3);(f) Article 9(1), second subparagraph (opening of a voting procedure);(g) Article 10(1) (use of the written procedure);(h) Article 12(1) (decision to deliberate and take decisions exceptionally on the basis of documents and drafts not drawn up in all the languages);(i) Article 15(2)(a) and (b) (non-publication in the Official Journal of an initiative presented by a Member State pursuant to Article 67(1) of the EC Treaty or Article 34(2) of the EU Treaty);(j) Article 15(2)(c) and (d) (non-publication in the Official Journal of a common position adopted on the basis of Article 34 of the EU Treaty or certain Directives, Decisions and Recommendations);(k) Article 15(4)(c) (publication in the Official Journal of any measures implementing decisions or conventions referred to in Article 34(2) of the EU Treaty);(l) Article 15(5) (whether to publish in the Official Journal decisions taken by a body set up under an international agreement).2. A member of the Council or of Coreper may not make use of the following provisions of these Rules of Procedure in connection with decisions on which, under the Treaties, that member is not entitled to vote:(a) Article 2(8) (possibility of a member of the Council requesting withdrawal of an "A" item from the agenda);(b) Article 9(1), second subparagraph (possibility of a member of the Council requesting the opening of a voting procedure);(c) Article 9(3) (possibility of a member of the Council acting on behalf of another in a vote);(d) Article 12(2) (possibility for any member of the Council to oppose discussion if the texts of any proposed amendments are not drawn up in the language he or she has specified).ANNEX IIProvisions concerning the form of actsA. Form of Regulations1. Regulations adopted jointly by the European Parliament and the Council and Council regulations shall include:(a) in their title the word "Regulation", followed by a serial number, the date of their adoption and an indication of their subject matter;(b) the words "The European Parliament and the Council of the European Union" or "The Council of the European Union", as appropriate;(c) a reference to the provisions under which the Regulation is adopted, preceded by the words "Having regard to";(d) a citation containing a reference to proposals submitted and to opinions obtained and consultations held;(e) a statement of the reasons on which the Regulation is based, preceded by the word "Whereas:", the recitals being numbered;(f) the words "have adopted this Regulation" or "has adopted this Regulation", as appropriate, followed by the enacting terms of the regulation.2. Regulations shall be divided into articles, if appropriate grouped into chapters and sections.3. The final article of a Regulation shall fix the date of entry into force, where that date is before or after the twentieth day following publication.4. The final article of a Regulation shall be followed by:(a) (i) the words "This Regulation shall be binding in its entirety and directly applicable in all Member States."or(ii) the words "This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community" in any cases in which an act is not applicable to, and in, all Member States;(b) the words "Done at...", followed by the date on which the regulation was adopted, and(c) in the case of:(i) a Regulation adopted jointly by the European Parliament and the Council, the formula:"For the European ParliamentThe PresidentFor the CouncilThe President,"followed by the name of the President of the European Parliament and of the President-in-Office of the Council at the time when the regulation is adopted;(ii) a Council Regulation, the formula:"For the Council,The President,"followed by the name of the President-in-Office of the Council at the time when the Regulation is adopted.B. Form of Directives, Decisions, recommendations and Opinions (EC Treaty)1. Directives and decisions adopted jointly by the European Parliament and the Council, and directives and decisions of the Council, shall include in their titles the word "Directive" or "Decision".2. Recommendations and opinions issued by the Council shall include in their titles the word "Recommendation" or "Opinion".3. The provisions relating to regulations set out in A above shall apply mutatis mutandis, subject to the relevant provisions of the EC Treaty, to Directives and Decisions.C. Form of common strategies of the European Council, joint actions and common positions referred to in Article 12 of the EU TreatyCommon strategies, joint actions and common positions within the meaning of Article 12 of the EU Treaty shall bear one of the following headings, as appropriate:(a) "European Council Common Strategy", a serial number (year/number/CFSP), the date of adoption and the subject matter;(b) "Council Joint Action", a serial number (year/number/CFSP), the date of adoption and the subject matter;(c) "Council Common Position", a serial number (year/number/CFSP), the date of adoption and the subject matter.D. Form of common positions, framework decisions, decisions and conventions referred to in Article 34(2) of the EU TreatyCommon positions, framework decisions, decisions and conventions within the meaning of Article 34(2) of the EU Treaty shall bear one of the following headings, as appropriate:(a) "Council Common Position", a serial number (year/number/JHA), the date of adoption and the subject matter;(b) "Council Framework Decision", a serial number (year/number/JHA), the date of adoption and the subject matter;(c) "Council Decision", a serial number (year/number/JHA), the date of adoption and the subject matter;(d) "Convention established by the Council in accordance with Article 34 of the Treaty on European Union" and the subject matter."Done at Brussels, 31 May 1999.For the CouncilThe PresidentJ. FISCHER